    Case 1:18-cv-12058-RGS Document 190 Filed 12/28/20 Page 1 of 2

                                                                             FILED
                                                                     m CLERKS OFFICE

                                                                    2020 DEC 28 AH © 00
                      UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS
                                                                     U.S. DISTRICT COURT
                                                                      OiSTRICTOf mass;

SECURITIES AND EXCHANGE
COMMISSION,
         Plaintiff,

              V.



ROGER KNOX, WINTERCAP SA
MICHAEL T. GASTAUER,
WB21 US INC., SILVERTON, SA INC., )            Civil Action No. 18-cv-12058 (RGS)
WB21 NA INC., C CAPITAL
CORPORATION, WINTERCAP
SA INC., AND B2 CAP INC.
                    Defendants,

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD.,
SHAMAL INTERNATIONAL FZE,) AND
WB21 DMCC,
              Relief Defendants.



      MICHAEL T. GASTAUER REQUESTS PERMISSION TO USE THE
    ELECTRONIC FILING SYSTEM ON BEHALF OF THE DEFENDANTS
   AND RELIEF DEFENDANTS MICHAEL T. GASTAUER, WB21 US INC.,
    SILVERTON SA INC., WB21 NA INC., C CAPITAL CORPORATION,
    WINTERCAP SA INC., B2 CAP INC, RAIMUND GASTAUER, B21 LTD
                                AND WB21 DMCC


       Michael T. Gastauer submits this request for permission to use the courts electronic

filing system (CM/ECF) to file motions and other documents as a pro se litigant for himself,

other defendants WB21 US Inc., Silverton, SA Inc., WB2I NA Inc., C Capital Corporation,

Wintercap SA Inc., and B2 Cap Inc. and relief defendants Raimund Gastauer, B21 Ltd. and

WB2I DMCC.
    Case 1:18-cv-12058-RGS Document 190 Filed 12/28/20 Page 2 of 2




                                Respectfully submitted,
                                Michael T. Gasiatier



                                     )9 Moscow, Russia
                                Email: mg@wb21.com




DATE: December 08, 2020
